On January 25,1996, it was found that the defendant was in fact guilty of the crime of Theft, a felony committed over a period of five years all set forth in the findings, and for which the Court now imposes the following: Dorothy Stone for her conviction of the felony offense of Theft is hereby sentenced to a commitment for a term of ten (10) years to Montana State Prison (Women’s Correctional Facility). Five (5) years of said term shall be suspended upon the terms and conditions set out in the January 25, 1996 judgment. The defendant is also fined the sum of $5,000, all ofwhich shall be suspended upon the condition that she timely discharge her restitution obligation. The defendant is certified non-dangerous for purposes of parole eligibility. The provision herein made for restitution and fine, shall constitute a judgment against the defendant and a lien against any real property which she now owns or has any interest, or any subsequently acquired ownership or interest. The State shall be responsible for preparing the judgment lien of record.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Attorney Arthur J. Thompson. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, there is a split decision of the Sentence Review Division. The Honorable Jeffrey Sherlock and the Honorable Wm. Neis Swandal vote to reduce the sentence to a suspended sentence of 10 years. Credit shall be given for time served. The balance of the sentence shall be suspended.
*103DATED this 16th day of September, 1996.
The reasons for the modification are that the defendant has no prior criminal record and also that this modification will keep the sentence more in line with similar sentences.
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Honorable Ted O. Lympus votes to affirm the sentence.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) Judge Lympus finds that the reasons advanced for modification are insufficient to hold that the sentence imposed for the District Court is inadequate or excessive.
Chairman, Hon. Ted O. Lympus
Done in open Court this 22nd day of August, 1996.
The Sentence Review Board wishes to thank attorney Arthur J. Thompson for representing Dorothy Stone in this matter.